Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 12, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy (US 9,185,603).

Regarding claim 1, McCarthy discloses 
A computer-implemented method of a controller of a mobile network, comprising: receiving, from an external source or receiver, dynamically updated location data of the controller, at an infrastructural level of the mobile network (col. 4, lines 24-35: an MCP is fitted with multiple wireless (e.g., WiFi) antennas 114. The MCP includes logic to perform predictive coupling between (1) the multiple on-board antennas 114 and (2) multiple fixed antennas 112 in the area around a current location of the MCP. A communication channel to a satellite 108 is utilized to ascertain features of the fixed antennas 112 before the MCP reaches port, i.e. before the MCP comes into communication range of the fixed antennas 112. The MCP's velocity and trajectory, along with its known destination or route, may be taken into account when evaluating which fixed antennas 112 to pair with which on-board antennas 114; col. 5, lines 16-19: a device of the MCP (e.g., the LSS) may include logic for pairing antennae on the MCP with fixed antennae in an area surrounding the MCP); 
determining, based on the dynamically updated location data (col. 4, lines 24-35: an MCP is fitted with multiple wireless (e.g., WiFi) antennas 114. The MCP includes logic to perform predictive coupling between (1) the multiple on-board antennas 114 and (2) multiple fixed antennas 112 in the area around a current location of the MCP. A communication channel to a satellite 108 is utilized to ascertain features of the fixed antennas 112 before the MCP reaches port, i.e. before the MCP comes into communication range of the fixed antennas 112. The MCP's velocity and trajectory, along with its known destination or route, may be taken into account when evaluating which fixed antennas 112 to pair with which on-board antennas 114), one or more permitted radiofrequency (RF) channels through which RF signals are transmitted from a mobile access point associated with the mobile network (col. 3, lines 9-10: Bandwidth allocation: Reservation of bandwidth resources on a communication channel; col. 8, lines 16-23: each of two cruise ships belonging to a common cruise line is allocated between 1 Mb of a 10 Mbps pool of bandwidth on a specific satellite covering the Caribbean region. All of the ships are equipped with VSAT and long range WIFI antennas. Several ports along the itinerary of the vessels are equipped with WIFI base stations. Each vessel is allocated a 1 Mbps burstable to a 3 Mbps MIR, within the 10 Mbps pool) and traffic data (col. 12, lines 10-14: LSS tracks content requests from onboard devices (1110); LSS causes requested content to be transferred once high-bandwidth link is established to port or other MCP cache with the requested content (1112)) corresponding to the permitted radiofrequency channels (col. 3, lines 9-10: Bandwidth allocation: Reservation of bandwidth resources on a communication channel; col. 8, lines 16-23: each of two cruise ships belonging to a common cruise line is allocated between 1 Mb of a 10 Mbps pool of bandwidth on a specific satellite covering the Caribbean region. All of the ships are equipped with VSAT and long range WIFI antennas. Several ports along the itinerary of the vessels are equipped with WIFI base stations. Each vessel is allocated a 1 Mbps burstable to a 3 Mbps MIR, within the 10 Mbps pool); and 
adjusting a frequency behavior of the mobile access point (col. 4, lines 24-25: an MCP is fitted with multiple wireless (e.g., WiFi) antennas 114; col. 6, lines 50-58: the following actions take place: pair fore antenna with shore-side antenna with strongest signal (802); pair aft antenna with shore-side antenna having any acceptable signal strength and which achieves maximum spatial diversity from fore antenna pairing (804); reduce satellite channel bandwidth and MCP allocation on satellite after pairing completed (806); release pairings in the reverse order they were made as MCP leaves port (808); and conclude processing of this aspect (810)) based on the permitted RF channels (col. 3, lines 9-10: Bandwidth allocation: Reservation of bandwidth resources on a communication channel; col. 8, lines 16-23: each of two cruise ships belonging to a common cruise line is allocated between 1 Mb of a 10 Mbps pool of bandwidth on a specific satellite covering the Caribbean region. All of the ships are equipped with VSAT and long range WIFI antennas. Several ports along the itinerary of the vessels are equipped with WIFI base stations. Each vessel is allocated a 1 Mbps burstable to a 3 Mbps MIR, within the 10 Mbps pool) and the traffic data (col. 12, lines 10-14: LSS tracks content requests from onboard devices (1110); LSS causes requested content to be transferred once high-bandwidth link is established to port or other MCP cache with the requested content (1112)).
Regarding claim 12, McCarthy discloses A computing system that controls a mobile network, the computing system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform: ... (col. 2, lines 22-28).

Regarding claims 2 and 13, McCarthy discloses 
wherein the adjusting of the frequency behavior of the mobile access point is further based on a distance between the controller, at a location indicated by the dynamically updated location data, and a nearest port, docking station, or landing station (col. 6, lines 50-58: the following actions take place: pair fore antenna with shore-side antenna with strongest signal (802); pair aft antenna with shore-side antenna having any acceptable signal strength and which achieves maximum spatial diversity from fore antenna pairing (804); reduce satellite channel bandwidth and MCP allocation on satellite after pairing completed (806); release pairings in the reverse order they were made as MCP leaves port (808); and conclude processing of this aspect (810))

Regarding claims 5 and 16, McCarthy discloses 
wherein the adjusting of the frequency behavior of the mobile access point comprises terminating signal transmission in a frequency channel that was previously transmitting RF signals (col. 4, lines 24-25: an MCP is fitted with multiple wireless (e.g., WiFi) antennas 114; col. 6, lines 50-58: the following actions take place: pair fore antenna with shore-side antenna with strongest signal (802); pair aft antenna with shore-side antenna having any acceptable signal strength and which achieves maximum spatial diversity from fore antenna pairing (804); reduce satellite channel bandwidth and MCP allocation on satellite after pairing completed (806); release pairings in the reverse order they were made as MCP leaves port (808); and conclude processing of this aspect (810)).

Regarding claims 7 and 18, McCarthy discloses 
wherein the controller is disposed in a vehicle; and the method further comprises: updating a navigation path of the vehicle (col. 4, lines 24-35: an MCP is fitted with multiple wireless (e.g., WiFi) antennas 114. The MCP includes logic to perform predictive coupling between (1) the multiple on-board antennas 114 and (2) multiple fixed antennas 112 in the area around a current location of the MCP. A communication channel to a satellite 108 is utilized to ascertain features of the fixed antennas 112 before the MCP reaches port, i.e. before the MCP comes into communication range of the fixed antennas 112. The MCP's velocity and trajectory, along with its known destination or route, may be taken into account when evaluating which fixed antennas 112 to pair with which on-board antennas 114; col. 5, lines 16-19: a device of the MCP (e.g., the LSS) may include logic for pairing antennae on the MCP with fixed antennae in an area surrounding the MCP) based on the determined permitted RF channels (col. 3, lines 9-10: Bandwidth allocation: Reservation of bandwidth resources on a communication channel; col. 8, lines 16-23: each of two cruise ships belonging to a common cruise line is allocated between 1 Mb of a 10 Mbps pool of bandwidth on a specific satellite covering the Caribbean region. All of the ships are equipped with VSAT and long range WIFI antennas. Several ports along the itinerary of the vessels are equipped with WIFI base stations. Each vessel is allocated a 1 Mbps burstable to a 3 Mbps MIR, within the 10 Mbps pool) and the traffic data (col. 12, lines 10-14: LSS tracks content requests from onboard devices (1110); LSS causes requested content to be transferred once high-bandwidth link is established to port or other MCP cache with the requested content (1112)). 

Regarding claims 8 and 19, McCarthy discloses 
further comprising: transmitting the dynamically updated location data to the mobile access point (col. 4, lines 24-35: an MCP is fitted with multiple wireless (e.g., WiFi) antennas 114. The MCP includes logic to perform predictive coupling between (1) the multiple on-board antennas 114 and (2) multiple fixed antennas 112 in the area around a current location of the MCP. A communication channel to a satellite 108 is utilized to ascertain features of the fixed antennas 112 before the MCP reaches port, i.e. before the MCP comes into communication range of the fixed antennas 112. The MCP's velocity and trajectory, along with its known destination or route, may be taken into account when evaluating which fixed antennas 112 to pair with which on-board antennas 114; col. 5, lines 16-19: a device of the MCP (e.g., the LSS) may include logic for pairing antennae on the MCP with fixed antennae in an area surrounding the MCP). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 9,185,603) in view of Chakra et al. (US 2018/0349086).

Regarding claims 3 and 14, McCarthy discloses all the subject matter of the claimed invention with the exception of further comprising: determining, based on the traffic data, a probability of congestion, interference, noise, or outage associated with the one or more permitted RF channels at a location indicated by the dynamically updated location data; and wherein: the adjusting the frequency behavior of the mobile access point is further based on the probability of congestion, interference, noise, or outage at the location. Chakra from the same or similar fields of endeavor discloses further comprising: determining, based on the traffic data, a probability of congestion, interference, noise, or outage associated with the one or more permitted RF channels at a location indicated by the dynamically updated location data; and wherein: the adjusting the frequency behavior of the mobile access point is further based on the probability of congestion, interference, noise, or outage at the location (¶ [0056]: The conference server application 112 can adjust, periodically or continually in real time, the sampling rate to attempt to keep the SNR for audio waveform data 170-176 generated by at least one client device 120-126 at each location between the first and second threshold values ... If the noise parameters for audio waveform data 170-172 both indicate that SNR is above the second threshold value, the conference server application 112 can communicate messages to the conference client applications 130-132 to decrease incrementally the sampling rate used to generate the audio waveform data 170-172 until the conference server application 112 determines the SNR of both of the audio waveform data 170-172 is below the threshold value).Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of McCarthy by decreasing incrementally the sampling rate used to generate the audio waveform data until the conference server application determines the SNR of both of the audio waveform data is below the threshold value at each location of Chakra. The motivation would have been to determine the SNR of both of the audio waveform data being below the threshold value at each location (Chakra ¶ [0056]).

Regarding claim 10, McCarthy discloses all the subject matter of the claimed invention with the exception of wherein the method further comprises: determining, based on the traffic data, the probability of congestion, interference, noise, or outage associated with the one or more permitted RF channels at a location indicated by the dynamically updated location data; adjusting a sampling rate of sampling for the dynamically updated location data, at the infrastructural level of the mobile network, based on the probability of congestion, interference, noise, or outage in the one or more permitted RF channels at the location. Chakra from the same or similar fields of endeavor discloses wherein the method further comprises: determining, based on the traffic data, the probability of congestion, interference, noise, or outage associated with the one or more permitted RF channels at a location indicated by the dynamically updated location data; adjusting a sampling rate of sampling for the dynamically updated location data, at the infrastructural level of the mobile network, based on the probability of congestion, interference, noise, or outage in the one or more permitted RF channels at the location (¶ [0056]: The conference server application 112 can adjust, periodically or continually in real time, the sampling rate to attempt to keep the SNR for audio waveform data 170-176 generated by at least one client device 120-126 at each location between the first and second threshold values ... If the noise parameters for audio waveform data 170-172 both indicate that SNR is above the second threshold value, the conference server application 112 can communicate messages to the conference client applications 130-132 to decrease incrementally the sampling rate used to generate the audio waveform data 170-172 until the conference server application 112 determines the SNR of both of the audio waveform data 170-172 is below the threshold value).Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of McCarthy by decreasing incrementally the sampling rate used to generate the audio waveform data until the conference server application determines the SNR of both of the audio waveform data is below the threshold value at each location of Chakra. The motivation would have been to determine the SNR of both of the audio waveform data being below the threshold value at each location (Chakra ¶ [0056]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 9,185,603) in view of Altman (US 2021/0116907).

Regarding claims 4 and 15, McCarthy discloses 
wherein the probability of congestion, interference, noise, or outage is determined (col. 2, lines 58-63: Spatial diversity: A measure of overlap between antennae pairings between antennae of an MCP and shore-side antennae. Fewer overlaps equates to higher spatial diversity. Spatial diversity may also include a measure of spatial separation between shore-side antennae or the communication channels of shore-side and MCP paired antennae; col. 5, lines 39-45: the MCP includes logic to seek maximum spatial diversity between (1) the multiple on-board antennas 114 and (2) multiple fixed antennas 112 in the area around a current location of the MCP. i.e. shore side. Maximum spatial diversity means the MCP attempts to pair each on-board antenna 114 with exactly one shore side antenna 112, and vice versa; col. 5, lines 55-62: When selecting which on-board antenna to pair with which fixed antenna, a weighted determination may be based on (1) the effect of the pairing on spatial diversity, (2) the strength of the signal between the on-board and fixed antenna, (3) the bandwidth available between the on-board antenna and the fixed antenna, i.e. front-side bandwidth (affected by but not solely determined by #2), and (4) the backhaul bandwidth of the fixed antenna) by a machine learning model, the machine learning model being trained by a first dataset including historical data related to congestion, interferences, noise, usage, or outage of frequency channels at particular locations, and a second training dataset including trends or cyclical patterns of the historical data at the particular locations
McCarthy discloses all the subject matter of the claimed invention with the exception of wherein ... determined by a machine learning model, the machine learning model being trained by a first dataset including historical data related to congestion, interferences, noise, usage, or outage of frequency channels at particular locations, and a second training dataset including trends or cyclical patterns of the historical data at the particular locations. Altman from the same or similar fields of endeavor discloses wherein ... determined by a machine learning model, the machine learning model being trained by a first dataset including historical data related to congestion, interferences, noise, usage, or outage of frequency channels at particular locations, and a second training dataset including trends or cyclical patterns of the historical data at the particular locations (¶ [0026]: The Applicants have realized that autonomous vehicles and self-driving vehicles are expected to become a reality and may even take over vehicles being driven by human drivers that physically sit at the wheel of the car or vehicle (or motorcycle, or train, or truck or bus or drone or helicopter or aircraft or ship or wheelchair or any other form of moving machine or other means of transportation by land, by air, or by sea; ¶ [0035]: a vehicular Communications Properties Estimator 141 may operate to continuously or periodically estimate or re-calculate the current or momentary properties of communications channels that are available to the primary vehicle 110 (e.g., bandwidth, throughput, good-put, error rate, packet error rate, rate of dropped or missing packets, rate of erroneous packets, latency, delay, lag time, or other data and performance related parameters or the like); and/or may take into account recent or previous or past values of such properties (e.g., in the past 10 or 30 or 60 or 120 seconds, or in the past 3 or 5 or 10 minutes), and/or may take into account predicted values of such properties (e.g., predicted to be in the upcoming 30 or 60 or 120 seconds, or in the upcoming 2 or 5 minutes; such as, by taking into account the route that the vehicle is expected to travel and by obtaining an indication that in the next two minutes the vehicle is expected to drive through a valley having low cellular reception; ¶ [0042]: The AI component or the AI module(s) (119, 159, 169, 179) may be based on any suitable mechanism or algorithm or paradigm or method, including, for example: deep learning, machine learning, a Neural Network (NN), deep learning, supervised learning, unsupervised learning, reinforced learning, heuristic based or assisted decisions (sometimes not referred to as AI at all) or a combination of any of these or other decision making methods, including human-involved decisions). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of McCarthy by continuously or periodically estimating or re-calculating the current or momentary properties of communications channels that are available to the primary vehicle (e.g., ship) by taking into account recent or previous or past values of such properties and the route that the vehicle is expected to travel based on machine learning of Altman. The motivation would have been to improve overall performance and predictions in the future (Altman ¶ [0046]).

Claims 6, 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 9,185,603) in view of Augusto Lopes et al. (US 2019/0149417).

Regarding claims 6 and 17, McCarthy discloses all the subject matter of the claimed invention with the exception of wherein the adjusting of the frequency behavior of the mobile access point comprises decreasing a signal transmission power of the mobile access point based on a probability of RF signals from the mobile access point causing interference at a location indicated by the dynamically updated location data. Augusto Lopes from the same or similar fields of endeavor discloses wherein the adjusting of the frequency behavior of the mobile access point comprises decreasing a signal transmission power of the mobile access point based on a probability of RF signals from the mobile access point causing interference at a location indicated by the dynamically updated location data (¶ [0024]: wireless transmission power and/or rate may be adapted (e.g., to mitigate interference, to reduce power consumption); ¶ [0063]: The example network 300 comprises a wide variety of Mobile APs (or hotspots) that provide access to user devices, provide for sensor data collection, provide multi-hop connectivity to other Mobile APs, etc. For example, the example network 300 comprises vehicles from different fleets (e.g., aerial, terrestrial, underground, (under)water, etc.). For example, the example network 300 comprises one or more mass distribution/transportation fleets, one or more mass passenger transportation fleets, private/public shared-user fleets, private vehicles, urban and municipal fleets, maintenance fleets, drones, watercraft (e.g., boats, ships, speedboats, tugboats, barges, etc.), emergency fleets (e.g., police, ambulance, firefighter, etc.), etc.; ¶ [0156]: the node 710 may also store local context information 724 received from, for example, a GNSS/GPS receiver 725 (e.g., node location, node speed, node local time), received from sensors 726 of the node 710, or from sensors that sense properties of the area surrounding the node 710 (e.g., from system(s) of a vehicle/autonomous vehicle in which node 710 resides, or sensors of the environment around the node 710).).Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of McCarthy by adapting wireless transmission power and rate to mitigate interference and to reduce power consumption from the system of vehicle (e.g., ship) storing location obtained by GNSS/GPS receiver of Augusto Lopes. The motivation would have been to mitigate interference and to reduce power consumption (Augusto Lopes ¶ [0024]).

Regarding claims 9 and 20, McCarthy discloses 
wherein the dynamically updated location data comprises ... an altitude (col. 6, lines 59-67: In this embodiment the LSS 106 obtains the GPS coordinates of the shoreside antennas 112, including altitude data, before any connection is established between the on board antennas 312, 314 and the shore side antennas 112. The GPS data may in fact be obtained and filtered based upon the MCP's location, trajectory, speed, expected course and/or destination, and other factors, to predict which shore side antennas will be (1) within communication range, (2) when, and (3) for how long, in the future)
McCarthy discloses all the subject matter of the claimed invention with the exception of wherein the dynamically updated location data comprises a longitude, a latitude .... Augusto Lopes from the same or similar fields of endeavor discloses wherein the dynamically updated location data comprises a longitude, a latitude ... (¶ [0024]: wireless transmission power and/or rate may be adapted (e.g., to mitigate interference, to reduce power consumption); ¶ [0063]: The example network 300 comprises a wide variety of Mobile APs (or hotspots) that provide access to user devices, provide for sensor data collection, provide multi-hop connectivity to other Mobile APs, etc. For example, the example network 300 comprises vehicles from different fleets (e.g., aerial, terrestrial, underground, (under)water, etc.). For example, the example network 300 comprises one or more mass distribution/transportation fleets, one or more mass passenger transportation fleets, private/public shared-user fleets, private vehicles, urban and municipal fleets, maintenance fleets, drones, watercraft (e.g., boats, ships, speedboats, tugboats, barges, etc.), emergency fleets (e.g., police, ambulance, firefighter, etc.), etc.; ¶ [0154]: The context module 720 enables the node 710 to gather information from the physical (e.g., geographic location (latitude/longitude), temperature, speed/velocity, acceleration, atmospheric characteristics, etc.) and/or network (e.g., radio frequency wireless characteristics, connectivity, node density, etc.) environment surrounding the node 710, and therefore to better determine the most appropriate operation method to apply to the node 710 in each scenario; ¶ [0156]: the node 710 may also store local context information 724 received from, for example, a GNSS/GPS receiver 725 (e.g., node location, node speed, node local time), received from sensors 726 of the node 710, or from sensors that sense properties of the area surrounding the node 710 (e.g., from system(s) of a vehicle/autonomous vehicle in which node 710 resides, or sensors of the environment around the node 710).).Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of McCarthy by adapting wireless transmission power and rate to mitigate interference and to reduce power consumption from the system of vehicle (e.g., ship) storing loc geographic location (latitude/longitude) obtained by GNSS/GPS receiver of Augusto Lopes. The motivation would have been to mitigate interference and to reduce power consumption (Augusto Lopes ¶ [0024]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 9,185,603) in view of Yang et al. (US 2022/0129913).

Regarding claim 11, McCarthy discloses all the subject matter of the claimed invention with the exception of further comprising: determining, based on the dynamically updated location data, requirements of General Data Protection Regulation (GDPR); and reconfiguring the mobile access point to restrict a transmission of one or more types of traffic that fails to comply with the requirements of GDPR. Yang from the same or similar fields of endeavor discloses further comprising: determining, based on the dynamically updated location data, requirements of General Data Protection Regulation (GDPR) (¶ [0041]: Access analyzer 320 uses the parsed data extracted by content extractor 305 as inputs to two processes. Access configurations process 325 identifies platform configurations related to the audience group properties who can access (e.g., “,white list,” etc.) or cannot access (e.g., “black list,” etc.) the multimedia content on the publication platform (e.g., identified by user group, role, IP address, etc.). Access location process 330 identifies various locations (e.g., geographic locations, cities, nations, etc.) that multimedia content hosted on may be impacted by the local regulation control (e.g. GDPR for Europe, HIPAA for US, etc.). The access locations are determined based on the (multimedia publication) platform configuration and properties (e.g. where the service code running, where the database locating etc.); and reconfiguring the mobile access point to restrict a transmission of one or more types of traffic that fails to comply with the requirements (¶ [0049]: f the multimedia content fails to comply with one or more applicable regulations, then the process inhibits publication of the multimedia content (e.g., denies posting of content to website, etc.).) of GDPR (¶ [0041]: Access location process 330 identifies various locations (e.g., geographic locations, cities, nations, etc.) that multimedia content hosted on may be impacted by the local regulation control (e.g. GDPR for Europe, HIPAA for US, etc.)).Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of McCarthy by in biting publication of the multimedia content if the multimedia content fails to comply with one or more applicable regulations such as GDPR upon identifying various locations of Yang. The motivation would have been not to face sanctions, penalties, and negative press for violating such regulations and policies (Yang ¶ [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466